Exhibit 21.1 Subsidiaries of Pacific Office Properties Trust, Inc. Name Domicile Pacific Office Properties, L.P. Delaware POPTLP, LLC Delaware WFP Mezzanine A, LLC Delaware WFP Mezzanine B, LLC Delaware WFP Mezzanine C, LLC Delaware WFP Mezzanine D, LLC Delaware WFP Mezzanine E, LLC Delaware Waterfront A, LLC Delaware Waterfront B, LLC Delaware Waterfront C, LLC Delaware Waterfront D, LLC Delaware Waterfront E, LLC Delaware DPC Mezzanine, LLC Delaware Davies Pacific, LLC Delaware Pan Am Mezzanine I, LLC Delaware Pan Am Mezzanine II, LLC Delaware Pan Am Mezzanine III, LLC Delaware Pan Am Mezzanine IV, LLC Delaware Pan Am I, LLC Delaware Pan Am II, LLC Delaware Pan Am III, LLC Delaware Pan Am IV, LLC Delaware Pacific Office Properties Trust (Ward Avenue), LLC Delaware 101 Park Avenue (1100 Ward), LLC Delaware PBN Office, LLC Delaware City Center, LLC Hawaii STIRR N. Central, LLC Delaware Pacific Office Properties Trust/Mezzanine, LLC Delaware Pacific Office Properties Trust/Sorrento Tech, LLC Delaware POPT Manager, LLC Delaware Pacific Office Management, Inc. Delaware
